Citation Nr: 1816761	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction (ED). 

3.  Entitlement to an increased rating in excess of 10 percent for sciatic nerve impairment of the left lower extremity, intervertebral disc syndrome (left lower extremity disability).  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to December 1996, October 2006 to January 2007, and August 2009 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.    

In December 2017, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

In March 2017, the Veteran submitted a notice of disagreement to a March 2016 rating decision.  In April 2017, the Agency of Original Jurisdiction (AOJ) acknowledged the notice of disagreement and informed the Veteran of the post decision review process.  Although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is therefore not required.  

The issue of entitlement to an increased rating for left lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  PTSD with major depressive disorder is related to active duty service. 

2.  Erectile dysfunction is caused by PTSD with major depressive disorder.     


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

2.  The criteria for service connection for erectile dysfunction secondary to PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Acquired Psychiatric Disability 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

The Veteran contends that he has an acquired psychiatric disability that is related to his active duty service.  

Here, the evidence reveals that the Veteran served in Qatar during Operation Iraqi Freedom.  Service records show that he reported that emotional problems made it "very difficult" for him to get along with other people.  See December 2009 service record.  In January 2010, the Veteran reported that for approximately two months he had experienced anxiety, nervousness, and sleep disturbances.  

Importantly, within one year of separation from service, the Veteran continued to report psychiatric symptoms with onset in approximately early 2010.  See October 2010 treatment record.    

The Veteran was afforded a VA examination in November 2012.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD.  Instead, the Veteran was diagnosed with depressive disorder and the examiner opined that the depressive disorder was not related to service.  However, the medical opinion is inadequate as it did not consider the January 2010 treatment record that highlights reports of psychiatric symptoms during active duty. 

A May 2013 VA psychiatrist diagnosed the Veteran with PTSD and noted the "consequences" of the Veteran's service in Qatar.  An August 2016 private treatment record also included a diagnosis of PTSD.  In October 2017, a private examination of the Veteran was conducted by a psychologist.  The examiner diagnosed the Veteran with PTSD and major depressive disorder.  The examiner specifically related the Veteran's psychiatric disabilities to his service.  

The Board finds this medical opinion to be probative as it thoroughly considered the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Thus, in light of the probative October 2017 private medical opinion, as well as the May 2013 treatment record that relates PTSD to the consequences of active duty service in Qatar, the Board finds that service connection for PTSD with major depressive disorder is warranted.  


Service Connection for Erectile Dysfunction 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In the above decision, the Board granted service connection for PTSD with major depressive disorder.  The Veteran contends that his erectile dysfunction is caused by medication prescribed for his psychiatric disability. 

A November 2012 VA examination report states that the erectile dysfunction is not caused by his service-connected lumbar spine disability.  Instead, the medical opinion states that the psychiatric medications of trazodone and sertraline are a risk factor for erectile dysfunction.  VA treatment records show that the Veteran is prescribed sertraline and trazodone for his psychiatric symptoms.    

In light of this medical opinion, and after resolving reasonable doubt in favor of the Veteran, the Board finds that erectile dysfunction is related to his service-connected PTSD with depressive disorder.     

ORDER

Service connection for PTSD with major depressive disorder is granted. 

Service connection for erectile dysfunction secondary to PTSD with major depressive disorder is granted.  


REMAND

The Veteran is seeking an increased rating for his service-connected sciatic nerve impairment of the left lower extremity.  Initially, it appears that pertinent treatment records from a private chiropractor remain outstanding.  There is also an indication that the Veteran may have received pertinent treatment from Keesler Air Force Base.  Moreover, the Veteran's last VA examination for this disability was conducted in December 2010, more than seven years ago.  In light of the state of the record, this claim should be remanded in order to associate outstanding pertinent treatment records and to afford the Veteran a contemporaneous VA examination to determine the nature, extent, and severity of his service-connected disability.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since May 2017.   

2.  Afford the Veteran an opportunity to identify or submit additional pertinent treatment records, to include chiropractic records and records from Keesler Air Force Base. 

The identified records should be sought.  Any negative response should be associated with the claims file.  

If possible, the Veteran himself should submit these records (if any).

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his sciatic nerve impairment of the left lower extremity.  

The examiner should discuss the nature and severity of his sciatic nerve impairment of the left lower extremity, to specifically include a description of the Veteran's signs, symptoms, and severity.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


